Title: Editorial Note on the Pennsylvania Committee of Safety, 30 June 1775
From: 
To: 


On June 30, 1775, in response to a recommendation from the Philadelphia committee of inspection and observation, the Pennsylvania Assembly created a committee of safety. Twenty-five members were named, Franklin among them. The committee’s function was military: to call into service as many associators as it thought necessary, to pay them, and to supply their necessities; to encourage the manufacture of saltpetre; and, a broad rubric, to provide for defending the province against insurrection and invasion. For these purposes the committee was to draw upon the provincial treasury. At the first committee meeting, on July 3, Franklin was unanimously chosen president. For the next seven weeks he attended assiduously; out of forty-six meetings he missed only three. From late August until he left for Cambridge in early October he was present roughly half the time. The new assembly reappointed him on October 19, when some members were dropped and others added, and the next day the committee re-elected him president. But after he returned in November he attended only on rare occasions.
The various activities of the committee, as recorded in its minutes and in the fragments of its correspondence that survive, were as broad as its authorization implied. It sought out gunpowder, saltpetre, lead, and other military supplies; it organized a naval force and arranged, probably at Franklin’s instigation, for the placement of chevaux-de-frise to block the Delaware; it established regulations for the militia and recommended defensive measures to the Assembly; it interrogated suspects and disposed of prisoners of war; it negotiated with local committees and Congress about commissions in the armed forces of the province. When at the end of 1775 Congress authorized four new battalions for continental service, the selection of their officers at the committee’s meetings in early January brought out virtually all the members who had never before attended. Franklin was present on three of these occasions, and again on January 10. Thereafter he was absent, and in late February he resigned.

During his term of service the committee carried on an extensive correspondence, much of which is included in its minutes. These letters and orders may be considered to fall within our original rubric, but are so numerous that to take notice of each would clutter the volume with routine business in which Franklin could have played at most an extremely minor part. We have therefore confined ourselves to those documents that were addressed to or signed by him, and have summarized such of them as relate to relatively trivial matters. The result is a sample, wide-ranging if arbitrary, of the committee’s work.
